Citation Nr: 9910966	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-07 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for residuals of 
epididymitis with testicular atrophy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Houston, Texas.  The 
appeal began for service connection for residuals of 
epididymitis that damaged the testicles.  After service 
connection was granted for the disability, which the RO 
classified as atrophy of the right testis, the veteran 
appealed the assignment of a zero percent rating for the 
disability, claiming that his left testicle was affected, as 
well, and that the epididymitis had not resolved.  The RO has 
construed the issue as an increased rating for bilateral 
testicular atrophy, which has been reclassified as residuals 
of epididymitis with testicular atrophy, because this 
classification more accurately represents the disability 
entity that has been service connected and, thus, is at issue 
in this case.  Special monthly compensation on account of the 
loss of use of a creative organ has been granted.  

The veteran has had two hearings on his appeal.  The first 
hearing was pursuant to the service connection claim, but 
presented relevant information on disabling manifestations 
that involved the appropriate disability evaluation to be 
assigned.  The second hearing was entirely on the current 
issue before the Board, and was conducted at the RO by the 
signatory Board member in this case.  

A rating decision of June 1998 denied an earlier effective 
date for the grant of service connection for the disorder 
noted above as well as special monthly compensation.  Since 
that time, the veteran submitted numerous written documents 
to the RO.  At the December 1998 hearing the veteran's 
representative referred to the effective date matter.  
Hearing transcript, page 1.  See Beyrle v. Brown, 9 Vet. App. 
24, 27 (1996) (notice of disagreement must be filed with the 
activity which entered the determination with which 
disagreement is expressed).  The matter of whether a notice 
of disagreement has been filed regarding the effective date 
issue is referred to the RO for appropriate action. 

In a July 1997 letter, the veteran requested service 
connection for a psychiatric disability.  That matter, which 
is not inextricably intertwined with the issue on appeal, is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  Residuals of epididymitis with testicular atrophy are 
manifested by right testicular atrophy and pain without any 
additional testicular or other genitourinary impairment.  


CONCLUSION OF LAW

A 10 percent rating for residuals of epididymitis with 
testicular atrophy is warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.20, 
4.31, 4.7, 4.3, Diagnostic Codes 7523, 7524, 7525, 7804 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was 
hospitalized for acute, non-venereal epididymitis on the 
right in May 1964.  The left testis and epididymis was shown 
to be normal.  The right testicle was normal but there was a 
cystic area which was very tender on the superior pole of the 
right testis.  The right testicular tenderness resolved 
leaving a slightly indurated, enlarged right epididymis.  In 
June 1964, right epididymitis was termed cured with the 
physical examination entirely normal.  In December 1964, the 
veteran was concerned about the decreased size of the right 
testicle compared to the left and slight pain in the area.  
An atrophic right testis with tenderness was shown.  In 
January 1965, right testicular atrophy was confirmed with no 
involvement of epididymitis.  Urinalysis was termed negative.  
The separation examination indicated an atrophic right 
testis.  

VA outpatient clinical records of June and July 1995 show 
that the veteran was treated for complaints of urinary 
frequency which began over the preceding 4 weeks.  The 
diagnostic impressions were urinary frequency, rule out 
urinary tract infection.  In September 1995, that the veteran 
had complaints of right groin and bilateral testicular pain.  
He gave a history of a heavy lifting injury to the right 
testicle during active service.  The testes were shown to be 
reduced in size, right more than left, and non-tender.  The 
external inguinal ring was termed loose.  The prostate was 
very tender and prostatitis was the impression.  

On a VA examination in May 1996, the veteran complained of 
testicular pain with no problems with urination, having a 
good stream and flow, and no sexual dysfunction.  He 
specified occasional recurrent pain in the right testes with 
no other symptoms referable to the genitourinary tract.  The 
physical examination was termed negative.  The genitalia were 
essentially normal although the right testis was slightly 
smaller than the left testes.  Rectal examination showed that 
the prostate was normal in size, shape and consistency.  No 
nodules were felt and the prostate was nontender.  The 
diagnosis was minor trauma to the right testes as a result of 
lifting which possibly could have been a stress epididymitis 
but there was no residual effect.  

VA outpatient treatment records dated later in May 1996 show 
mild right testicular tenderness.  In December 1996, he 
reported having had increased right testicular pain over the 
previous six months.  The right testicle was shown to be 
atrophied and slightly tender.  The left testicle was 
described as normal.  Chronic right testicular pain was 
assessed.  In May 1997, he was seen for right testicular 
pain.  The right testicle was shown to be small, atrophic, 
and painful on palpation.  The left testicle was termed 
normal.  

The veteran's first personal hearing on his appeal was before 
a hearing officer at the RO in April 1997.  He testified that 
he had had continuous testicular pain since active service 
which was getting worse.  He stated that his right testicle 
had ruptured and his left testicle had enlarged.  Transcript 
(T.) at page 2 (2).  He reportedly took aspirin to control 
his testicular pain.  He stated that, if he walked or stood 
too long, he would get testicular pain.  T. at 3.  Most of 
his pain was from walking and he stated that he developed 
acute right epididymitis.  His left testicle was less 
painful.  After sexual activity he stated that he would get 
acute testicular pain that lasted 5 or 10 minutes.  T. at 4.  

On a VA examination in July 1997, the veteran complained of 
progressive right testicular atrophy and recurrent testicular 
pain.  The physical examination showed that the penis and 
left testis were normal.  The right testis was atrophied and 
about the size of a pecan.  The prostate was normal in size, 
shape and consistency.  No nodules were palpated.  The 
prostate gland was non-tender.  The examiner reportedly did 
not see why the right testis should be giving the veteran any 
pain although this was impossible to evaluate.  Complete 
urinalysis was termed negative or normal for multiple values: 
glucose, protein, blood, urobilinogen, etc.  There were 2-3 
white blood cells per high perfusion field and 0-2 epithelial 
cells per high perfusion field.  

VA outpatient treatment records show, in October 1997, that 
the veteran complained of testicular pain over the previous 2 
weeks, right more than left, frequency, nocturia 5 or 6 times 
a night but not dysuria, fever, chills, nausea, vomiting, or 
trauma.  The epididymis was tender, bilaterally, right more 
than left.  The scrotum was not swollen.  The right side of 
the prostate was larger than the left, nontender, and without 
nodules.  Urinalyses showed 2-3 white blood cells and 
negative in all other values.  The diagnostic impression was 
epididymitis.  

The veteran's personal hearing at the RO before the signatory 
Board member took place in December 1998.  He testified that 
the VA examination he received in July 1997 for rating 
purposes had not been extensive or adequate enough.  
Transcript (T.) at page 3 (3).  He expressed that he 
experienced deep testicular pain from both testicles having 
been damaged although his doctor did not believe him.  T. at 
4.  He reportedly had been seen at the VA outpatient clinic 
on two or three occasions for testicular pain in the previous 
year or so.  He felt that his testicular disability had 
remained about the same since the July 1997 examination.  T. 
at 5.  He took 2 or 3 aspirin a day which helped to relieve 
the pain.  T. at 6.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 C.F.R. 
§ 4.1.  In determining the disability evaluation, the VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In Fenderson v. West, No. 96-947 (U.S. Vet.App. Jan. 20, 
1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the U.S. Court of Appeals for 
Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 
slip op. at 18.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor. 38 C.F.R. § 4.3.  

The veteran's current disorder is rated under Diagnostic 
Codes 7523 and 7524, relating to complete atrophy and removal 
of the testis.  A noncompensable disability evaluation is 
warranted for complete atrophy or removal of one testis.  A 
20 percent evaluation is warranted for complete atrophy of 
both testes.  A 30 percent evaluation is warranted for 
removal of both testes.  

Under Diagnostic Code 7525, chronic epididymo-orchitis is 
rated as a urinary tract infection.  A 0 percent rating is 
not provided in this schedule.  A 10 percent evaluation is 
assigned for long-term drug therapy requiring one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent evaluation is warranted 
for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management.  

In light of the veteran's reports of chronic pain, the Board 
finds that the veteran's disability may be evaluated as 
analogous to a tender and painful scar, for which a maximum 
10 percent rating is provided under Diagnostic 7804.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1997) provides that a 10 
percent rating is warranted for scars that are superficial, 
tender and painful on objective demonstration.  A 0 percent 
evaluation is not provided under these schedules.  

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
notes that in the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  Further, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim and that no further assistance to the veteran 
is required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).  Although the veteran testified that 
the VA examination provided to him was inadequate, the Board 
finds that the examination along with the other evidence of 
record contains a sufficient basis on which to adequately 
address the claim.  

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
testicular disorder.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.  

The service medical records show that the veteran developed 
right epididymitis which left him with right testicular 
atrophy and tenderness, but no other residuals that adversely 
affected the left testicle or the genitourinary system in 
general.  In pertinent part, the veteran was examined in 1995 
for symptoms of right groin and bilateral testicular pain.  A 
loose external inguinal ring and prostatitis were shown along 
with bilateral testicular smallness, right more than left, 
without tenderness.  The VA examination in May 1996 recorded 
his complaints of testicular pain but the physical 
examination of the genitourinary system was completely 
unremarkable except for slight smallness of the right testis.  
While the left testis and genitourinary system otherwise were 
essentially normal on subsequent examinations in 1996 and 
1997, the right testis has been objectively shown as 
atrophied, small and painful on palpation.  Specifically, on 
the July 1997 rating examination, the veteran continued with 
complaints of right testicular pain.  As before, the 
objective examination was negative for any additional 
genitourinary abnormality, to include any left testis pain or 
size irregularity, but the examiner found no reason for the 
pain and did state that it was impossible to evaluate it.  
The last clinical record, in October 1997, indicates a bout 
of epididymitis with tenderness bilaterally, right more than 
left, but no other objective abnormality.  

In consideration of the complete evidence, the veteran's 
cardinal and continuous symptom, which has been regularly, 
although not absolutely, confirmed on clinical examination is 
testis pain.  Currently, there is no objective, i.e., 
medical, support for a compensable disability evaluation on 
the basis of any urinary infection or testicular atrophy.  It 
is clinically confirmed that the left testis is essentially 
normal.  Nevertheless, there is objective evidence of right 
testis pain associated with residuals of epididymitis.  
Accordingly, it is concluded that a 10 percent rating may be 
assigned for this disability on the basis of being analogous 
to a painful and tender scar on objective demonstration.  The 
veteran's reports of pain have been consistent since 
September 1995 and the 10 percent rating is applicable 
throughout the entire rating period; accordingly, staged 
ratings are not pertinent to this case.  

As noted above, the VA examiner found no clinical reason to 
support the pain.  However, the veteran credibly testified at 
his hearing, and he otherwise sought occasional treatment for 
such pain.  Therefore, finding reasonable doubt in the 
veteran's favor, the Board concludes that the appropriate 
code designation, in accordance with the provisions of 
38 C.F.R. §§ 4.20 and 4.27, should be Code 7523-7804, with a 
10 percent rating assigned.  

With testicular pain being the sole basis of compensability 
in this case, and the highest rating therefor is designated, 
by analogy, under Code 7804, no basis exists for an even 
higher rating.  There is no aspect of service-connected 
genitourinary disability that qualifies for a higher than 10 
percent rating under any of the designated diagnostic codes.  
Similarly, consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher than 10 percent disability evaluation.  That 
is, a 20 percent rating is assigned for complete atrophy of 
both testes under Code 7523.  A 20 percent rating is not 
warranted under this Code since the medical evidence of 
record reveals only atrophy of one testis.  Further, neither 
testis has been removed so as to warrant a higher rating 
under Code 7524.  Finally, there is no evidence that the 
epididymitis requires long-term drug therapy, 1-2 
hospitalizations per year and/or intermittent intensive 
management.  In essence, a compensable rating under the 
evaluations for urinary tract infections is not appropriate.  
In sum, a review of the entire evidentiary record shows that 
the evidence supports no more than the newly assigned 
10 percent evaluation for testicular pain.  Consideration of 
his service medical records and post-service medical evidence 
does not support the conclusion that his service-connected 
residuals of epididymitis with right testicular atrophy 
warrants an increased evaluation beyond 10 percent.  

Additionally, the Board, like the RO in the April 1998 
supplemental statement of the case, does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order for the 
assignment of a higher rating.  That provision provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  The evidence in this case fails to show that the 
veteran's service-connected residuals of epididymitis with 
right testicular atrophy have caused marked interference with 
employment, or that such have in the past or now require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  Neither the 
veteran's testimony nor the medical evidence reflects a 
disability picture that is not otherwise encompassed in the 
Diagnostic Codes discussed above.   

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the service-connected disorder; he has been afforded an 
examination, and further afforded opportunity to present 
argument and evidence in support of his claim, to include in 
connection with a personal hearing.  Further, the Board has 
granted a higher rating.  Therefore, the Board does not find 
that the veteran has been prejudiced by this action.   


ORDER

A 10 percent rating for residuals of epididymitis with 
testicular atrophy is granted, subject to the governing 
regulations applicable to the payment of monetary benefits. 


		
	M. SABULSKY
	Member, Board of Veterans' Appeals


 


